 



Exhibit 10.1
FORM OF
VOTING AGREEMENT
     THIS VOTING AGREEMENT, dated as of ____________ ______, 2006 (this
“Agreement”), is made by and between RENT-A-CENTER, INC., a Delaware corporation
(“RAC”), and __________________ (“Shareholder”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings assigned to them in
the Merger Agreement (as hereinafter defined).
W I T N E S S E T H:
     WHEREAS, as of the date hereof, Shareholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) with the right to vote or direct the vote of the number of
common shares without par value (the “Company Common Shares”) of Rent-Way, Inc.,
a Pennsylvania corporation (the “Company”), as set forth opposite Shareholder’s
name on the signature page hereof (such shares, together with any Company Common
Shares acquired by Shareholder prior to the termination of this Agreement, are
collectively referred to herein as the “Shares”);
     WHEREAS, concurrently with the execution of this Agreement, RAC, Vision
Acquisition Corp., a Pennsylvania corporation (“Merger Sub”), and the Company
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), pursuant to which, upon the terms and subject to the
conditions thereof, Merger Sub will be merged with and into the Company (the
“Merger”); and
     WHEREAS, as a condition to the willingness of the Company, RAC, and Merger
Sub to enter into the Merger Agreement, RAC has requested Shareholder to agree,
and in order to induce RAC to enter into the Merger Agreement, Shareholder is
willing to agree, to vote in favor of adopting the Merger Agreement and
approving the Merger and the other transactions contemplated by the Merger
Agreement, and to grant to RAC an irrevocable proxy to vote the Shares upon the
terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
     Section 1. VOTING OF SHARES.
          (a) Until the Expiration Date (as hereinafter defined), Shareholder
hereby agrees that, at the Company Shareholder’ Meeting, any other meeting of
the shareholders of the Company (however called) and by written consent of the
shareholders of the Company in lieu of any such meeting, Shareholder will
(i) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum, and (ii) vote or direct
the vote of all of the Shares (A) in favor of the adoption of the Merger
Agreement, and (B) against (1) any Company Acquisition Proposal, (2) any action
or agreement submitted for the approval of the shareholders of the Company that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company

 



--------------------------------------------------------------------------------



 



under the Merger Agreement or which would reasonably be expected to result in
any of the conditions to the Merger Agreement not being fulfilled, including,
without limitation, a “control share acquisition” (as contemplated by 15
Pa.C.S.A. §§ 2565 and 2566) by any Person other than pursuant to the Merger and
the Merger Agreement, (3) any change in the present capitalization of the
Company submitted for approval of the shareholders of the Company, (4) any
amendment to the Company’s articles of incorporation or bylaws submitted for
approval of the shareholders of the Company, or (5) any other action submitted
for approval of the shareholders of the Company which in the case of each of the
matters referred to in this clause (B) could reasonably be expected to impede,
interfere with, delay, postpone or materially adversely affect the transactions
contemplated by the Merger Agreement or the likelihood of such transactions
being consummated in a timely manner; and (C) in favor of any other matter
necessary for consummation or in furtherance of the transactions contemplated by
the Merger Agreement which is considered at any such meeting of the Company’s
shareholders or in such written consent in lieu thereof. In connection
therewith, Shareholder shall execute any documents which are necessary or
appropriate in order to effectuate the foregoing. In addition, Shareholder
agrees that it will, upon request by RAC, furnish written confirmation, in form
and substance reasonably acceptable to RAC, of Shareholder’s vote in favor of
the Merger Agreement.
          (b) Concurrently with the execution of this Agreement, Shareholder
agrees to deliver to RAC a proxy, which shall be deemed to be coupled with an
interest, in the form attached as Exhibit “A” (the “Proxy”), which shall be
irrevocable to the extent permitted by applicable law, covering the total number
of Shares.
          (c) Notwithstanding the foregoing, nothing in this Agreement shall
limit or restrict Shareholder, or any affiliate thereof, from acting in his
capacity as director or officer of the Company, to the extent applicable, it
being understood that this Agreement shall apply to Shareholder solely in his
capacity as a shareholder of the Company and no actions taken by Shareholder in
his capacity as an officer or director of the Company will constitute a breach
hereof.
     Section 2. NO TRANSFER OF SHARES. Other than as permitted under Section 3
of this Agreement, Shareholder shall not, prior to the Expiration Date, directly
or indirectly, (a) sell, assign, transfer (including by operation of law),
tender, pledge or otherwise dispose of or encumber any of the Shares,
(b) deposit any of the Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Shares or grant any proxy or power
of attorney with respect thereto which is inconsistent with this Agreement, or
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect sale, transfer (including by operation of law)
or other disposition of any Shares. Shareholder has no present intention of
taking any of the foregoing actions prior to the Expiration Date.
     Section 3. PURCHASE OF SHARES; EXERCISE OF OPTIONS. Shareholder agrees that
he shall not directly or indirectly acquire additional Shares. Notwithstanding
the foregoing, Shareholder may exercise options to purchase Company Common
Shares pursuant to any Stock Plan and in connection with such exercise may sell,
assign, transfer, pledge or otherwise encumber the Company Common Shares so
purchased in an amount necessary to pay the exercise price of and any applicable
taxes arising on such option exercise, all in compliance with the terms of the
applicable Stock Plan under which such options were issued; provided,

2



--------------------------------------------------------------------------------



 



however, that such options expire on or prior to December 31, 2006 by their
terms; provided, further, that upon the exercise by such Shareholder of such
option, such Company Common Shares that Shareholder acquires and retains on such
exercise will be treated as Shares for the purposes of this Agreement and the
Proxy.
     Section 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SHAREHOLDER.
Shareholder hereby represents, warrants and covenants to RAC with respect to
itself and its ownership of its Shares as follows:
          (a) Shareholder has full legal capacity to execute and deliver this
Agreement and the Proxy and to consummate the transactions contemplated hereby.
          (b) Except as permitted by Section 2 of this Agreement, Shareholder is
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
Shares and will continue to be the beneficial owner of the Shares until the
Expiration Date, and during such period the Shares will be free and clear of any
liens, claims, options, charges or other encumbrances (except as permitted under
Section 3 of this Agreement).
          (c) This Agreement has been duly executed and delivered by such
Shareholder.
          (d) This Agreement constitutes the valid and binding agreement of such
Shareholder, enforceable against Shareholder in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally, by general equity principles, (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          (e) The execution and delivery of this Agreement by Shareholder does
not, and the performance of this Agreement by Shareholder will not, (i) conflict
with or violate any law applicable to Shareholder or by which Shareholder or any
of Shareholder’s properties is bound or affected; or (ii) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any assets of Shareholder, including, without limitation,
Shareholder’s Shares, pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Shareholder is a party or by which Shareholder or any of
Shareholder’s assets is bound or affected.
          (f) Until the Expiration Date, Shareholder, solely in his capacity as
such and not in his capacity as an officer or director of the Company, shall not
(and will use Shareholder’s reasonable best efforts to cause the Company, its
directors, officers or employees or any investment banker, financial advisor,
attorney, accountant or other representative retained by it not to), directly or
indirectly through another Person, (i) solicit, initiate or encourage any
Company Acquisition Proposal, (ii) provide any information or data to any Person
relating to or in connection with or in response to a Company Acquisition
Proposal or an inquiry or indication of interest that could lead to a Company
Acquisition Proposal, engage in any discussions or negotiations concerning a
Company Acquisition Proposal, or otherwise take any action to

3



--------------------------------------------------------------------------------



 



facilitate any effort or attempt to make or implement a Company Acquisition
Proposal, (iii) approve, recommend, agree to or accept, or propose publicly to
approve, recommend, agree to or accept, any Company Acquisition Proposal, or
(iv) approve, recommend, agree to or accept, or propose to approve, recommend,
agree to or accept, or execute or enter into, any letter of intent, agreement in
principle, merger agreement, acquisition agreement, option agreement or other
similar agreement related to any Company Acquisition Proposal. In the event that
Shareholder receives, solely in his capacity as a shareholder of the Company and
not in his capacity as an officer or director of the Company, from any third
party any offer or indication of interest (whether made in writing or otherwise)
regarding any of the transactions referred to in the foregoing sentence, or any
request for information about the Company with respect to any of the foregoing,
Shareholder shall immediately advise RAC orally and in writing of any request
for information or of any Company Acquisition Proposal and the material terms
and conditions of such request or Company Acquisition Proposal, including the
name of any Person making a Company Acquisition Proposal. Shareholder shall
promptly (and in no event later than 24 hours after receipt of any Company
Acquisition Proposal, any inquiry or indication of interest that could lead to a
Company Acquisition Proposal or any request for information) advise RAC orally
and in writing of any Company Acquisition Proposal, any inquiry or indication of
interest that could lead to a Company Acquisition Proposal or any request for
information relating to the Company or any of its Subsidiaries (including the
identity of the Person making or submitting such Company Acquisition Proposal,
inquiry, indication of interest or request, and the terms thereof) that is made
or submitted by any Person during the period prior to Expiration Date to
Shareholder, solely in his capacity as a shareholder of the Company and not in
his capacity as an officer or director of the Company.
          (g) Shareholder hereby waives any rights of appraisal or rights to
dissent from the Merger.
          (h) Shareholder agrees to execute and deliver any additional documents
necessary, in the reasonable opinion of RAC, to carry out the purpose and intent
of this Agreement.
          (i) Shareholder understands and acknowledges that RAC is entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Shareholder.
     Section 5. REPRESENTATIONS AND WARRANTIES OF RAC. RAC hereby represents and
warrants to Shareholder as follows:
          (a) RAC is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation. RAC has all necessary corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by RAC have been
duly authorized by all necessary action on the part of RAC.
          (b) (i) No filing with any Governmental Entity and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by RAC and the

4



--------------------------------------------------------------------------------



 



consummation by RAC of the transactions contemplated hereby, except for the
filing with the SEC of any Schedules 13D or 13G or amendments to Schedules 13D
or 13G, as may be required, and (ii) none of the execution and delivery of this
Agreement by RAC, or the consummation by RAC of the transactions contemplated
hereby shall (A) conflict with or result in any breach of the organizational
documents of RAC, (B) result in, or give rise to, a violation or breach of or a
default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which RAC is a party or by which
RAC or any of its assets may be bound, or (C) violate any applicable order,
writ, injunction, decree, judgment, statute, rule or regulation, except for any
of the foregoing as could not reasonably be expected to impair RAC’s ability to
perform its obligations under this Agreement.
     Section 6. ADDITIONAL DOCUMENTS. Shareholder and RAC hereby covenant and
agree to execute and deliver any additional documents reasonably necessary or
desirable to carry out the purpose and intent of this Agreement.
     Section 7. TERMINATION. This Agreement and the Proxy delivered in
connection herewith shall terminate upon the earliest to occur of (i) the
Effective Time; (ii) the date of the termination of the Merger Agreement or
(iii) the mutual consent of the parties hereto (the (“Expiration Date”);
provided, however that no such termination shall relieve any party of liability
for a breach hereof prior to the Expiration Date.
     Section 8. EXPENSES. Each party hereto shall be responsible for its own
fees and expenses (including, without limitation, the fees and expenses of
financial consultants, investment bankers, accountants and counsel) in
connection with the entering into of this Agreement.
     Section 9. MISCELLANEOUS.
          (a) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof. This Agreement is not intended to
confer upon any other person any rights or remedies hereunder. This Agreement
may not be amended, modified or rescinded except by an instrument in writing
signed by each of the parties hereto.
          (b) Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by operation of law (including by merger
or consolidation) or otherwise without the prior written consent of the other
parties hereto; provided, however, that RAC may assign its rights and
obligations hereunder to any direct or indirect wholly owned subsidiary of RAC.
Any assignment in violation of the preceding sentence shall be void. Subject to
the preceding two sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors and assigns.
          (c) The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such

5



--------------------------------------------------------------------------------



 



party of its right to exercise any such or other right, power, or remedy or to
demand such compliance. Each of the parties hereto agrees that it will use its
reasonable best efforts to do all things necessary to effectuate this Agreement.
          (d) All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made (i) as
of the date delivered if delivered personally or by nationally recognized
overnight courier service (costs prepaid), (ii) as of the date sent by facsimile
with confirmation of transmission by the transmitting equipment, and (iii) on
the third business day after deposit in the U.S. mail, if mailed by registered
or certified mail (postage prepaid, return receipt requested), in each case to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice, except that notices of changes of address
shall be effective upon receipt):

          if to Shareholder, to:   c/o Rent-Way, Inc.
One RentWay Place
Erie, Pennsylvania 16503
 
  Attention:   William S. Short
 
  Facsimile:   (814) 461-5411
 
             with a copy to:   Hodgson Russ LLP
One M&T Plaza, Suite 2000
Buffalo, New York 14203
 
  Attention:   John J. Zak, Esq.
Paul J. Vallone, Esq.
 
  Facsimile:   (716) 849-0349
 
        if to RAC or Merger Sub, to:   Rent-A-Center, Inc.
5700 Tennyson Parkway, Third Floor
Plano, Texas 75024
 
 
Attention:
  Mark E. Speese
 
  Facsimile:   (972) 943-0116
 
             with a copy to:   Fulbright & Jaworski, LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
 
  Attention:   Thomas W. Hughes, Esq.
James R. Griffin, Esq.
 
  Facsimile:   (214) 855-8200

          (e) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PROVISIONS THEREOF. EACH OF THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF
TO THE PERSONAL JURISDICTION OF ANY FEDERAL COURT LOCATED IN THE STATE OF
DELAWARE OR ANY DELAWARE STATE COURT, IN THE EVENT ANY DISPUTE ARISES OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT

6



--------------------------------------------------------------------------------



 



SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT, AND (C) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT
OTHER THAN A FEDERAL COURT SITTING IN THE STATE OF DELAWARE OR AN DELAWARE STATE
COURT.
          (f) The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
          (g) The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) if necessary, a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
          (h) The parties agree that RAC will be irreparably damaged and that
there will be no adequate remedy at law for a violation of any of the covenants
or agreements of Shareholder set forth herein. It is accordingly agreed that, in
addition to any other remedies that may be available to RAC upon any such
violation, RAC shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief, or by any other means available to RAC
at law or in equity.
          (i) This Agreement may be executed in one or more counterparts
(including via facsimile or portable document format (pdf)), and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which shall constitute one and the
same agreement.
          (j) The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and paragraph references are to the sections and paragraphs of this Agreement
unless otherwise specified. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such, instrument or statute as from time to time, amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to a person are also to its permitted successors and assigns.
          (k) The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this

7



--------------------------------------------------------------------------------



 



Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first written above.

              “RAC”
 
            RENT-A-CENTER, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
        Shares held of Rent-Way, Inc.   “Shareholder”
 
       
 
       
 
   
 
  Name:    

9



--------------------------------------------------------------------------------



 



Exhibit A
Form of Irrevocable Proxy
     The undersigned is a party to the Voting Agreement, dated as of
____________, 2006 (the “Voting Agreement”), by and between RENT-A-CENTER, INC.,
a Delaware corporation (“RAC”), and the undersigned.
     The undersigned hereby revokes any previous proxies previously granted with
respect to any Shares (as defined in the Voting Agreement) and appoints RAC, and
any individual who shall be designated by RAC, with full power of substitution
and resubstitution, as attorney-in-fact and proxy of the undersigned to attend
any and all meetings of shareholders (and any adjournments or postponements
thereof) of Rent-Way, Inc., a Pennsylvania corporation (the “Company”), solely
to vote all Shares (as defined in the Voting Agreement) in accordance with the
terms of the Voting Agreement. Capitalized terms used and not defined herein
have the respective meanings ascribed to them in the Voting Agreement.
     This proxy has been granted pursuant to Section 1 of the Voting Agreement.
This proxy shall be deemed to be a proxy coupled with an interest and is
irrevocable during the term of the Voting Agreement to the fullest extent
permitted under Pennsylvania law, except that such proxy shall terminate upon
the termination of the Voting Agreement.
     The undersigned authorizes such attorney and proxy to substitute any other
person to act hereunder, to revoke any substitution and to file this proxy and
any substitution or revocation with the Secretary of the Company.

         
 
       
 
       
 
             
 
  Name:    
 
       
 
       
 
  Date:    
 
     
 

 